


Exhibit 10.1


CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into on December 18,
2015 (the “Effective Date”) by and between Caladrius Biosciences, Inc., a
Delaware corporation (the “Company”), whose corporate address is now 106 Allen
Road, Fourth Floor, Basking Ridge, NJ 07920 and Robin Smith (the “Consultant”),
whose address is 420 Lexington Avenue, Suite 350, New York, NY 10170. When
referred to collectively, the Company and the Consultant shall be referred to as
the “Parties”.
Recitals
WHEREAS, the Consultant previously served as the Chief Executive Officer (“CEO”)
and Chairman of the Company’s Board of Directors (the “Board”) until January 1,
2015, at which time she resigned from her position as CEO and became the
Company’s Executive Chairman; and
WHEREAS, the Consultant ceased her role as Executive Chairman as of June 5,
2015, at which time she ceased being an employee of the Company but continued to
serve on the Board of Directors and as Chairman of the Board; and
WHEREAS, the Parties mutually have agreed that as of the Effective Date, the
Consultant shall resign from her position as a Director and as Chairman of the
Board but shall commence providing services to the Company as an independent
contractor and consultant;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
1.Engagement.
1.1.    Engagement; Resignation. The Consultant shall be deemed to have resigned
from the Board of Directors of the Company and as Chairman of the Board as of
the close of business on December 18, 2015. Commencing immediately thereafter,
the Company hereby engages the Consultant to perform the Services, as defined
and set forth in paragraph 1.4, for the Term as defined and set forth in
paragraph 1.2, and the Consultant hereby accepts this engagement, on the terms
and subject to the conditions set forth in this Agreement.


1.2.    Term. The term of the Consultant’s engagement under this Agreement shall
be for the period beginning on the Effective Date and ending six months (6)
months from the Effective Date (the “Term”). This Term can be extended in
writing by the Parties.


1.3.    Relationship.


(a)The relationship between the Company and the Consultant created by this
Agreement is that of an independent contractor and the Consultant is not and
shall not be deemed to be an employee of the Company for any purpose.


(b)Notwithstanding the foregoing, the parties acknowledge that Consultant was
employed by the Company pursuant to the terms of an agreement between the
Parties dated as of January 2, 2015 (effective as of January 1, 2015), as
amended (the “January 2015 Agreement”, which definition shall include




--------------------------------------------------------------------------------




all employment agreements referred to or incorporated in the January 2015
Agreement) and all obligations of the Company to the Consultant under the
January 2015 Agreement and under any charter, by-law or insurance policies will
remain in full force and effect between the Company and the Consultant and may
not be amended in any way prejudicial to the Consultant.


1.4.    Services. The Consultant shall advise the Company with respect to
certain business, scientific, medical and financial matters including general
strategic matters, advice on financing, advice on merger and acquisition
candidates, advice on funding of clinical trials, introductions to sources of
technology for licensing, and assistance in locating officer and director
candidates, or as otherwise agreed by the Consultant and the Company from time
to time (the “Services”). The Consultant shall render Services from time to time
during the Term of this Agreement at the Company’s request, solely for the
Company’s benefit and not for the benefit of any third party.


1.5.    No Capital Raising Services. The Services do not include assisting the
Company, (i) in connection with the offer or sale of securities in any
capital-raising transaction, or (ii) to directly or indirectly promote or
maintain a market for any of the Company’s securities.


1.6.    No Investment Advisory or Brokerage Services; No Legal Services. The
Services do not include requiring the Consultant to engage in any activities for
which an investment advisor’s registration or license is required under the U.S.
Investment Advisors Act of 1940, or under any other applicable federal or state
law; or for which a “broker’s” or “dealer’s” registration or license is required
under the U.S. Securities Exchange Act of 1934, or under any other applicable
federal or state law. Consultant’s work on this engagement shall not constitute
the rendering of legal advice, or the providing of legal services, to the
Company. Accordingly, Consultant shall not express any legal opinions with
respect to any matters affecting the Company. Consultant’s work on this
engagement shall not consist of effecting transactions in the Company’s
securities and Consultant shall not provide any securities broker-dealer
services to the Company.


1.7.    Time; Non-exclusive. The Consultant shall devote as much time to the
performance of the Services as is reasonably necessary, but the Consultant shall
not be required to devote any fixed number of hours or days to the performance
of the Services. The Company recognizes that the Consultant has and will
continue to have other business and philanthropic interests and/or management
positions, and agrees that this engagement is non-exclusive.


1.8.    Location. The Company and the Consultant intend that the Services shall
be rendered in New York City, New York. Consultant’s services may be rendered by
telephone and e-mail communication. The Consultant may not be required to travel
to perform the Services outside of New York without her consent after being
asked to do so by the Company, except the Consultant shall, if requested by the
Company and at the Company’s expense, attend meetings of the Company’s Board at
reasonable times. The Consultant shall be reasonably available by telephone or
in person to consult with the Board and CEO at regular and special meetings
thereof at no additional cost.


1.9.    Support Staff and Facilities. The Company shall provide Consultant with
and permit Consultant to retain her current office and all other current
perquisites (phone, computer, copier, kitchen, conference room etc), including
use of her current secretary and her office, and receptionist for the Term.


1.10.    Confidentiality. The Consultant shall not disclose any non-public,
confidential or proprietary information, including but not limited to
confidential information concerning the Company’s products, methods, engineering
designs and standards, analytical techniques, technical information, customer
information, employee information, proposed transactions or forecasted financial
performance, unless




--------------------------------------------------------------------------------




required to do so by applicable law. The Company understands that the Consultant
may seek to sell securities of the Company after the date hereof, and the
Company agrees to cooperate in such efforts, if, for example, any of her share
certificates bear restrictive  legends, and will use its best efforts not to
provide the Consultant with any material non-public information after the date
hereof without her prior written consent if, as a result of her having such
information, she would be restricted in any way in selling securities of the
Company after the date that its Form 10-K for the year ended December 31, 2015
is due to be filed with the SEC.


1.11.    2015 Bonus. The Company acknowledges and agrees that a $250,000 cash
bonus is due to Consultant pursuant to paragraph 4(g) of the January 2015
Agreement for services as an employee in 2015. The Consultant and the Company
agree that such bonus instead shall be paid on January 11th, 2016 in equity plus
a cash payment as follows: (i) 200,000 shares of the Company’s common stock (ii)
a tax gross up with the cash equal to Consultant’s total estimated federal,
state and city income tax liability for all compensation under this agreement to
be withheld consistent with prior practices for this individual with respect to
the receipt of such shares and this tax gross up amount.


1.12.    Indemnification.
(a)    The Company shall indemnify, defend and hold the Consultant harmless from
and against any expense, loss, damage or liability incurred or connected with,
or any claim, suit, demand, loss, judgment, liability, cost of expense,
(including reasonable attorneys’ fees) arising from or related to, the Company
or any act or omission of the Consultant on behalf of the Company and amounts
paid in settlement of any of the foregoing, provided that the same were not the
result of willful misconduct on the part of the Consultant. The Company shall
advance to Consultant the costs of defending any claim, suit or action against
Consultant if Consultant undertakes to repay the funds advanced, with interest,
if the Consultant is not entitled to indemnification hereunder.


(b)    The indemnification provisions contained in the January 2015 Agreement in
favor of Consultant also shall remain in full force and effect, as well as
indemnification obligations under any charter, by-law or insurance policies
applicable to the Company or the Consultant.


2.    Consultant’s Fees and Expenses.


2.1.    The Consultant’s Fee. The Consultant agrees to accept compensation for
her Services under this Agreement from the Company on following terms (the
“Fee”):


(a)    On January 11, 2016, the Company will issue 150,000 options with a 10
year term to Consultant to purchase 150,000 shares of common stock of the
Company at the closing price on January 11, 2016 that will vest 50% 90 days
after the Effective Date and 50% in 180 days after the Effective Date. The
options shall remain in full force and effect for the ten year term regardless
of the termination of this Agreement or Consultant’s services.


2.2.    Offset; Withholding; Taxes. The Company shall pay the Consultant’s Fee
to the Consultant without offset, deduction or withholding of any kind or for
any purpose. The Consultant shall pay any federal, state and local taxes payable
by her with respect to compensation under this agreement except as provided in
Section 1.11 for the tax gross up.


2.3.    The Consultant’s Expenses. The Company will reimburse the Consultant for
travel expenses incurred by attending meetings for and with the Company outside
of New York City, and any such other expenses as the Company shall first
expressly agree to in writing. The Company shall also continue to pay for all
expenses, including legal fees, for any litigation related to or arising from
the Company’s activities




--------------------------------------------------------------------------------




or her activities on behalf of the Company prior to the date hereof, or her
activities as a Consultant to the Company, including all costs of the Consultant
if she provides testimony or otherwise becomes involved in any litigation,
arbitration or similar proceeding involving the Company. The Company shall pay
the Consultant within thirty (30) days of the Consultant’s presentation of an
invoice with respect to such expenses. The Company will also continue to name
the Consultant as an insured on all director and officer insurance liability
policies to the full extent it is able to do so.


3.    Representations, Warranties and Covenants:


3.1.    Representations and Warranties of the Company. The Company represents
and warrants to and covenants with the Consultant that:


(a)    Incorporation, Good Standing, and Due Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of Delaware; has the corporate power and authority to own its assets and to
transact the business in which it is now engaged and proposes to be engaged in;
and is duly qualified as a foreign corporation and in good standing under the
laws of each other jurisdiction in which such qualification is required.
    
(b)    Corporate Power and Authority. The execution, delivery and performance by
the Company of this Agreement, including the issuance of all of the shares
referenced herein have been duly authorized by all necessary corporate action
and do not and will not (i) require any consent or approval of the Company’s
shareholders; (ii) contravene the Company’s certificate of incorporation or
bylaws; (iii) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to the Company; (iv) result in a breach of or constitute a default
under any agreement or other instrument to which the Company is a party.


(c)    Legally Enforceable Agreement. This Agreement is the, legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.


3.2    Representations and Warranties of the Consultant. The Consultant
represents and warrants to and covenants with the Company that:


(a)    Power and Authority. The execution, delivery and performance by the
Consultant of this Agreement, does not and will not (i) violate any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the
Consultant; (ii) result in a breach of or constitute a default under any
agreement or other instrument to which the Consultant is a party.


(b)    Legally Enforceable Agreement. This Agreement is the, legal, valid and
binding obligation of the Consultant, enforceable against it in accordance with
its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors’
rights generally.


3.3    Mutual Releases. The parties shall execute and deliver to each other a
general release of claims in the form attached to the January 2015 Agreement
(the “Mutual Release”) as of December 18, 2015, except such release shall not
release obligations of the Company to Consultant hereunder, or under the January
2015 Agreement, or under the Company’s charter, by-laws, insurance policies or
any other indemnification policy




--------------------------------------------------------------------------------




of the Company. The parties covenant that they will not bring suit against the
other for any matter arising on or prior to the Effective Date except for
Consultant’s ability to make claims arising under the foregoing exceptions.
4.    Confidential Information.


4.1.    The parties hereto recognize that a major need of the Company is to
preserve its specialized knowledge, trade secrets, and confidential information.
The strength and good will of the Company is derived from the specialized
knowledge, trade secrets, and confidential information generated from experience
with the activities undertaken by the Company and its subsidiaries. The
disclosure of this information and knowledge to competitors would be beneficial
to them and detrimental to the Company, as would the disclosure of information
about the marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. By reason of her being a Consultant to the Company, Consultant has
or will have access to, and will obtain, specialized knowledge, trade secrets
and confidential information about the Company’s operations and the operations
of its subsidiaries, which operations extend through the United States.
Therefore, Consultant recognizes that the Company is relying on these agreements
in entering into this Agreement.


4.2    During and after the Term, Consultant will not use, disclose to others,
or publish any inventions or any confidential business information about the
affairs of the Company, including but not limited to confidential information
concerning the Company’s products, methods, engineering designs and standards,
analytical techniques, technical information, customer information, employee
information, and other confidential information acquired by her in the course of
her Services for the Company. Consultant agrees to hold as the Company’s
property all memoranda, books, papers, letters, formulas and other data, and all
copies thereof and therefrom, in any way relating to the Company’s business and
affairs, whether made by her or otherwise coming into her possession, and on
termination of this engagement, or on demand of the Company, at any time, to
deliver the same to the Company within twenty four hours of such termination or
demand.


5.    Other Agreements


5.1.    Non-Disparagement.


(a)    Consultant agrees to not (and shall not encourage or induce others to),
in any manner, directly or indirectly, make or publish any statement (orally or
in writing) that would libel, slander, disparage, denigrate, ridicule or
criticize the Company, any of its affiliates or any of the Company’s or an
affiliate’s respective employees, officers or directors. Nothing in this
paragraph, however, shall preclude Consultant from giving truthful testimony
under oath in response to a subpoena or other lawful process and truthful
answers in response to questions from a government investigator.


(b)    The Company, on its behalf and on behalf of its officers, directors and
agents agrees to not (and shall not encourage or induce others to), in any
manner, directly or indirectly, make or publish any statement (orally or in
writing) that would libel, slander, disparage, denigrate, ridicule or criticize
Consultant. Nothing in this paragraph, however, shall preclude the Company or
its officers, directors or agents from giving truthful testimony under oath in
response to a subpoena or other lawful process and truthful answers in response
to questions from a government investigator.


5.2.    Prior Review. The Company agrees that at any time during or after the
Term, prior to issuing or publishing or disseminating any correspondence, press
release, public presentation, electronic presentation,




--------------------------------------------------------------------------------




information release, Form 8-K filing or other filing under the securities laws
that mentions or refers to the Consultant in any way, it will provide Consultant
with an opportunity to review and comment on any statements or disclosures
concerning Consultant, and that no statements or disclosures shall be made about
Consultant to which Consultant has objected unless Company counsel opines that
such statements or disclosures are legally required.


6.    General Provisions.


6.1.    Entire Agreement; Modification; Waivers. This Agreement contains the
entire agreement of the parties, and supersedes any prior agreements with
respect to its subject matter. No default by Consultant under the January 2015
Agreement exists as of the Effective Date. Notwithstanding the foregoing,
Parties acknowledge that the Consultant is party to the January 2015 Agreement
referred to above, and all of the other employment agreements, referenced
therein. Nothing in this Agreement is intended to modify or reduce the
obligations of the Company to the Consultant pursuant to such January 2015
Agreement, including but not limited to her continued right to receive severance
payments for the Severance Period as provided therein, her rights under all
stock options previously issued to her, her rights to COBRA reimbursement for
the full 18 months after termination of her employment, her rights to receive
her life insurance benefit of $1,044 monthly for 18 months after termination of
employment (and to have such policy assigned to her), and her rights to
indemnification. This Agreement shall not be modified except by written
instrument signed by the parties. No waiver of any provision of this Agreement
shall be effective unless made in writing and signed by the party making the
waiver. The waiver of any provision of this Agreement shall not be deemed to be
a waiver of any other provision or any future waiver of the same provision.


6.2.    Notices. All notices given under this Agreement shall be in writing,
addressed to the parties as set forth below, and shall be effective on the
earliest of (i) the date received, or (ii) on the second business day after
delivery to a major international air delivery or air courier service (such as
Federal Express or Network Couriers):


If to the Company:                         If to the Consultant:
Caladrius, Inc.                            Robin Smith, MD
106 Allen Road, Fourth Floor,                 420 Lexington Ave, Suite 350
Basking Ridge, NJ 07920         New York, NY 10170
Attention: David Mazzo, Ph.D.                Attention: Robin L. Smith, MD


6.3.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


6.4.    Jurisdiction and Venue. The courts of the State of New York shall have
exclusive jurisdiction to hear, adjudicate, decide, determine and enter final
judgment in any action, suit, proceeding, case, controversy or dispute, whether
at law or in equity or both, and whether in contract or tort or both, arising
out of or related to this Agreement, or the construction or enforcement hereof
or thereof (any such action, suit, proceeding, case, controversy or dispute,
shall be collectively referred to as a “Related Action”). The Company and the
Consultant hereby irrevocably consent and submit to the exclusive personal
jurisdiction of the New York courts to hear, adjudicate, decide, determine and
enter final judgment in any Related Action. The Company and the Consultant
hereby irrevocably waive and agree not to assert any right or claim that it is
not personally subject to the jurisdiction in any Related Action, including any
claim of forum non conveniens or that the New York courts are not the proper
venue or form to adjudicate any Related Action. If any Related




--------------------------------------------------------------------------------




Action is brought or maintained in any court other than the New York courts,
then that court shall, at the request of the Company or the Consultant, dismiss
that action. The parties may enter a judgment rendered by the courts of New York
under this Agreement for enforcement in the courts of New York and the party
against whom such judgment is taken will not contest the authority of such
courts to enforce such a judgment.


6.5.    Waiver of Jury Trial. The Company and the Consultant hereby waive trial
by jury in any Related Action.


6.6.    Attorney’s Fees. The Company shall pay the Consultant up to $12,500 for
her attorney’s fees in connection with the preparation and execution of this
Agreement, and shall pay her costs of suit, including reasonable attorney’s
fees, in any suit in which she is the prevailing party to enforce this Agreement
or any other agreement between Consultant and the Company.


6.7    Binding Effect. This Agreement shall be binding on, and shall inure to
the benefit of the parties and their respective successors in interest.


6.8    Construction; Counterparts. This Agreement shall be construed as a whole
and in favor of the validity and enforceability of each of its provisions, so as
to carry out the intent of the parties as expressed herein. Headings are for the
convenience of reference, and the meaning and interpretation of the text of any
provision shall take precedence over its heading. This Agreement may be signed
in one or more counterparts, each of which shall constitute an original, but all
of which, taken together shall constitute one agreement. A faxed copy or
photocopy of a party’s signature shall be deemed an original for all purposes.


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.


The Company:                     The Consultant:
CALADRIUS BIOSCIENCES, INC.        


By: /s/ David Mazzo                    /s/ Robin L. Smith
Name: David J. Mazzo, Ph.D.            Robin Smith
Title: Chief Executive Officer








--------------------------------------------------------------------------------




Mutual Release


1.     Release by the Consultant. In consideration of the payments and benefits
to be made under the Consulting Agreement (the “Consulting Agreement”) dated as
of December 18, 2015 between Caladrius Biosciences, Inc. (the “Company”) and Dr.
Robin L. Smith (the “Consultant”), with the intention of binding the Consultant
and the Consultant’s heirs, executors, administrators and assigns (the
“Consultant Parties”), the Consultant does hereby release, remise, acquit and
forever discharge the Company and each of its subsidiaries (the “Company
Affiliated Group”), their present and former officers, directors, executives,
agents, attorneys, employees and employee benefits plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing,
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Consultant, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any of the Company Released Parties in any capacity,
including, without limitation, any and all claims (i) arising out of or in any
way connected with the Consultant’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Consultant Retirement Income
Security Act of 1974 (“ERISA”), any and all claims arising under the civil
rights laws of any federal, state or local jurisdiction, including, without
limitation, Title VII of the Civil Rights Act of 1964 (“Title VII”), the
Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the New York State Human Rights Law, the New York City
Human Rights Law, the Sarbanes Oxley Act of 2002, the False Claims Act, and any
and all claims under any whistleblower laws or whistleblower provisions of other
laws; provided, however, that nothing in this Section 1 releases any obligations
of the Company Released Parties with respect to the rights of the Consultant
that are provided under, or preserved by, the Consulting Agreement.


2.     Release by Company.
(a)    The Company, on its own behalf and on behalf of each of the other member
of the Company Affiliated Group, hereby releases the Consultant Parties from any
and all claims that the Company Released Parties had or may ever have against
the Consultant Parties from the beginning of time and up to and including the
date that Company has executed, and delivered, this Release.
(b)    Notwithstanding the foregoing, the release granted under Section 2(a)
specifically excludes (i) the violation of any federal, state or local statutory
and/or public policy right or entitlement that, by applicable law, is not
waivable; (ii) any claim based on willful misconduct by the Consultant (with
willful misconduct defined in this context to mean misconduct that is known by
the Consultant not to be in the interest of the Company); (iii) any claim for
breach of this Mutual Release or the Consulting Agreement by the Consultant;
(iv) the Company’s right to recoup payments to the Consultant, to the extent
required under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Act; and (v)
any wrongful act or omission occurring after the date that the Company has
executed, and delivered, this Mutual Release.




--------------------------------------------------------------------------------




(c)    To the extent that this Section 2 is not enforceable against any Company
Released Party, the Company agrees to promptly indemnify and hold the Consultant
harmless from any liability, costs or obligations with respect to any claims
(including, without limitation, any attorney fees or other charges incurred in
defending any such claims) released by this Release.
3.    No Admissions. The Company and the Consultant acknowledge and agree that
the releases provided in Section 1 and 2 are not to be construed in any way as
an admission of any liability whatsoever by any Company Released Party or by the
Consultant.
4.    Representations. The Consultant represents and warrants that she is
unaware of any facts that could constitute unlawful conduct by the Company that
have not already been presented to the Board.
5.     Specific Waiver. The Consultant specifically acknowledges that his or her
acceptance of the terms of this Mutual Release is, among other things, a
specific waiver of his or her right, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Consultant is not permitted to waive. This
Mutual Release is not intended to, and shall not, in any way prohibit, limit or
otherwise interfere with the Consultant’s protected right to communicate or file
a charge with, or participate in an investigation or proceeding conducted by,
the Equal Employment Opportunity Commission (“EEOC”) or similar federal, state
or local government body or agency charged with enforcing employment
discrimination laws but the Consultant hereby waives any and all rights to
relief or recovery, under, or by virtue of, any such filing of a charge with, or
investigation, hearing or proceeding conducted by, the EEOC or any other similar
federal, state or local government agency relating to any claim that has been
released in this Mutual Release.
6.     Voluntariness. The Consultant agrees that she is relying solely upon her
own judgment; that the Consultant is over 18 years of age and is legally
competent to sign this Mutual Release; that the Consultant is knowingly or
voluntarily signing this Mutual Release of her own free will; that the
Consultant has read and understood the Mutual Release before signing it; and
that the Consultant is signing this Mutual Release in exchange for consideration
that she believes is satisfactory and adequate.
7.     Legal Counsel. The Consultant acknowledges that she has been informed of
the right to consult with legal counsel of her choice and has done so.
8.     Complete Agreement/Severability. This Mutual Release together with the
Consulting Agreement constitutes the complete and final agreement between the
parties and supersedes and replaces all prior or contemporaneous agreements,
negotiations, or discussions relating to the subject matter of this Mutual
Release. All provisions and portions of this Mutual Release are severable. If
any provision or portion of this Mutual Release or the application of any
provision or portion of the Mutual Release shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this Mutual Release shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.
9.     Acceptance. The Consultant acknowledges that she has been given a period
of twenty-one (21) days within which to consider this Mutual Release, unless
applicable law requires a longer period, in which case the Consultant shall be
advised of such longer period and such longer period shall apply. The Consultant
represents and warrants that she has had sufficient opportunity to consider this
Mutual Release, has carefully read it and understands all of its terms and
understands that it is valid, binding and enforceable against the Consultant and
the Company in accordance with its terms.
The Consultant further acknowledges, understands and agrees that that the
general release of claims in above includes, but is not limited to, a waiver and
release of all claims that she may have under the Age




--------------------------------------------------------------------------------




Discrimination in Employment Act of 1967, as amended (the “ADEA”) arising up to
and including the date that she signs this Mutual Release. As required by the
Older Workers Benefit Protection Act of 1990, the Consultant is hereby advised
that:


•
She is not waiving any rights or claims under the ADEA that may arise after the
date she sign this Mutual Release;

•
She should consult with an attorney of her choice concerning her rights and
obligations under this Mutual Release before signing this Mutual Release;

•
She should fully consider this Mutual Release before signing it;

•
nothing in this Mutual Release prevents or precludes you from challenging (or
seeking a determination of) the validity of the waiver under the ADEA;

•
she has 21 days from the date she received this Mutual Release to consider
whether or not she wants to sign it. The Consultant also should understand that
she may use as much or as little of the 21-day period as she wishes before
deciding whether or not to sign this Mutual Release;

•
if the Consultant does not sign and return this Mutual Release within the
required time period, then the Company’s offer to provide you with the severance
and other payments described herein above, will automatically terminate;

•
at any time within 7 days after signing this Mutual Release, the Consultant may
change her mind and revoke her acceptance of this Mutual Release. To be
effective, the Consultant’s revocation must be in writing and either
hand-delivered or sent electronically to the Company within the 7-day period.

•
this Mutual Release is not effective or enforceable until (and if) the
revocation period has passed without a revocation;

•
if the Consultant exercises her right to revoke, this Mutual Release (including,
without limitation, the Company’s offer to provide you with the severance and
other payments described herein and the mutual release of claims will not be
enforceable; and

•
if the Consultant does not revoke her acceptance of this Mutual Release, the
eighth day following that date that the Consultant signs this Mutual Release
will be the effective date.



10.     Governing Law. Except for issues or matters as to which federal law is
applicable, this Mutual Release shall be governed by and construed and enforced
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof. The parties consent to the exclusive
forum of the state and federal courts located in New York in the Borough of
Manhattan with respect to any dispute.
The Company and Consultant indicate their acceptance of this Mutual Release by
signing and dating it and returning it to the other. This Mutual Release may
also be executed in several counterparts, each of which shall be deemed an
original and said counterparts shall constitute but one and the same instrument.
Signatures delivered by facsimile (including, without limitation, by “pdf”)
shall be effective for all purposes.


ACCEPTED AND AGREED:


/s/ Robin L. Smith
Dr. Robin L. Smith
Date: December 18, 2015




--------------------------------------------------------------------------------






Caladrius Biosciences, Inc.


By: /s/ David Mazzo
Name: David J. Mazzo, Ph.D.
Title: Chief Executive Officer
Date: December 18, 2015








